FILED

UNITED STATES DISTRICT COURT  2 _
FOR THE DISTRICT OF COLUMBIA 3 2013

Cl - .
Cotirri(§ t'n[;"z')t,-rs'§rl_ 3= Bankruptcy
susAN ANN CARRoLL, > '°* °* ‘»`U'"mb»'a
)
Plaintiff, )
> 3
v ) Civil Action Noz j 
)
DEPARTMENT OF JUSTICE, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of the plaintiff’ s application to proceed ih g
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The plaintiff purports to set forth examples of "obstruction of justice" which have "left
[her] stripped of [her] civil, constitutional, and human rights as an American citizen." Compl. at
2 (page numbers designated by the Court). She alleges that she has been the victim of violent
crimes over the last 10 years, see z`d. at 3, and that these "crimes are still ongoing as of 7/2/13."
Id. at 4. According to the plaintiff, she is the victim of kidnapping, sexual abuse, assault,
terrorism and identity theft, among other offenses. Ia'. She demands injunctive relief "s0 that
the medical obstructers can be ordered to remove . . . non-human objects from [her] body cavity

immediately." Ia'. at 7.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). ln Neitzke v.

Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Id. at 328. The trial
court has the discretion to decide whether a complaint is frivolous, and such finding is
appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

U.S. 25, 33(1992).

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 5l9, 520 (l972). Having reviewed the plaintiffs complaint, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. The complaint is

frivolous and it must be dismissed. See 28 U.S.C. § l9l5(e)(l)(B).

    

An Order consistent with this Memorandum 0 :' =i separately.

United States District Judge
DATE:

o /r///f